Title: From Alexander Hamilton to George Washington, [27 August 1794]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, August 27, 1794]

The Secretary of the Treasury presents his respects to the President incloses a recommendation of persons for officers of the Revenue Cutter in South Carolina. Capt. Cochran who is now here expresses an opinion that as the person recommended for third Mate is very young, it will be adviseable to defer his appointment ’till some further trial of him.
Augt. 27. 1794.
A Hamilton

